DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 01/11/2021.                      .
2.	Claims 1 – 19  has been cancelled.
3.	Claims 20 - 35 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the application data sheet and filing receipt. 
Domestic benefit has been claim with regards to  continuation, under 35 U.S.C. § 120 of U.S. Patent Application No. 16/664,270 filed on October 25, 2019, which is a divisional application of U.S. Patent Application No. 15/946,340 filed on April 5, 2018, which is a continuation under 35 U.S.C. § 120 of U.S. Patent Application No. 14/768,250 filed on August 17, 2015, which is a U.S. National Stage Filing under 35 U.S.C. § 371 of International Patent Application Serial No. PCT/SE2014/050074 filed January 22, 2014, which claims priority to U.S. Provisional Patent Application No. 61/769,073 filed February 25, 2013
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 01/11/2021 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 01/11/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Claim objection(s)
1. 	 Regarding claim 20, 24 and 28 and 32, an objection is made to the use of the word "if". This word constitutes optional language that does not further limit this claim. Specifically, it is not known whether the limitations following this word are necessary or optional.  Claims 21 – 23, 25 – 27, 29 – 31 are objecte to by virtue of their dependency on an objected based claim. 
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20 – 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of U.S. Patent No. 10, 893, 462 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Please see the table below for  analysis:

17/148, 580
10, 893, 462 
20. A method implemented by a User Equipment in a wireless communication network, the method comprising the steps of: 

receiving, from a base station and over a first physical channel, system information in a Master Information Block (MIB) said MIB comprising scheduling information for reception of a system information block (SIB) on a different, second physical channel; 

obtaining scheduling information in the SIB received on the second physical channel, indicating whether an additional system information block (SIB) is distributed on demand on the second physical channel or not;

 sending a system information (SI) distribution request to the base station if an additional system information block (SIB) is distributed on demand on the second physical channel; and
 receiving the additional system information blocks (SIBS) on said second physical channel.
1. A method implemented by a User Equipment in a wireless communication network, the method comprising the steps of: 

receiving, from a base station and over a first physical channel, system information in a Master Information Block (MIB) said MIB comprising scheduling information for reception of a system information block (SIB) on a different, second physical channel; 

obtaining scheduling information in the SIB received on the second physical channel, indicating that additional system information blocks (SIBs) are distributed on demand on the second physical channel; 

sending a system information (SI) distribution request to the base station; 



receiving the additional system information blocks (SIBs) on said second physical channel.
21. The method of claim 20, wherein the system information distribution request is sent on a Physical Random Access Channel (PRACH).

2. The method of claim 1, wherein the system information distribution request is sent on a Physical Random Access Channel (PRACH).
22. The method of claim 21, wherein the SI distribution request is a specific random access (RA) preamble and/or access slot.

3. The method of claim 2, wherein the SI distribution request is a specific random access (RA) preamble and/or access slot.
23. The method of claim 20, wherein the SI distribution request is implemented to request a subset of SI messages.

4. The method of claim 1, wherein the SI distribution request is implemented to request a subset of SI messages.
24. A method implemented by a base station in a wireless communication network, the method comprising the steps of: 
transmitting, to a User Equipment, and over a first physical channel, system information in a Master Information Block (MIB) said MIB comprising scheduling information for reception of a system information block (SIB) on a different, second physical channel; 
                                                        wherein the SIB on the second physical channel includes scheduling information indicating whether an additional system information block (SIB) is distributed on demand on the second physical channel or not;
 receiving a system information (SI) distribution request from the User Equipment if an additional system information block (SIB) is distributed on demand on the second physical channel; and 
transmitting the additional system information blocks (SIBS) on said second physical channel.

5. A method implemented by a base station in a wireless communication network, the method comprising the steps of: 

transmitting, to a User Equipment and over a first physical channel, system information in a Master Information Block (MIB) said MIB comprising scheduling information for reception of a system information block (SIB) on a different, second physical channel; 

wherein the SIB on the second physical channel includes scheduling information indicating that additional system information blocks (SIBs) are distributed on demand on the second physical channel;                              

receiving a system information (SI) distribution request from the User Equipment; 



transmitting the additional system information blocks (SIBs) on the second physical channel.
25. The method of claim 24, wherein the system information distribution request is sent on a Physical Random Access Channel (PRACH).

6. The method of claim 5, wherein the system information distribution request is sent on a Physical Random Access Channel (PRACH).
26. The method of claim 25, wherein the SI distribution request is a specific random access (RA) preamble and/or access slot.

7. The method of claim 6, wherein the SI distribution request is a specific Random Access (RA) preamble and/or access slot.
27. The method of claim 24, wherein the SI distribution request is implemented to request a subset of SI messages.

8. The method of claim 5, wherein the SI distribution request is implemented to request a subset of SI messages.
28. A User Equipment, comprising: 
a transceiver configured to receive, from a base station and over a first physical channel, system information in a Master Information Block (MIB) said MIB comprising scheduling information for reception of a system information block (SIB) on a different, second physical channel; 

processing circuitry coupled to the transceiver and operable to obtain scheduling information in the SIB received on the second physical channel, indicating whether an additional system information block (SIB) is distributed on demand on the second physical channel or not; 

and the transceiver further configured to: send a system information (SI) distribution request to the base station if an additional system information block (SIB) is distributed on demand on the second physical channel; 
and receive the additional system information blocks (SIBS) on said second physical channel.

9. A User Equipment, comprising:

 a transceiver configured to receive, from a base station and over a first physical channel, system information in a Master Information Block (MIB) said MIB comprising scheduling information for reception of a system information block (SIB) on a different, second physical channel; 


processing circuitry coupled to the transceiver and operable to obtain scheduling information in the SIB received on the second physical channel, indicating that additional system information blocks (SIBs) are distributed on demand on the second physical channel; 


and the transceiver further configured to: send a system information (SI) distribution request to the base station;



 and receive the additional system information blocks (SIBs) on said second physical channel.
29. The User Equipment of claim 28, wherein the system information distribution request is sent on a Physical Random Access Channel (PRACH).

10. The User Equipment claim 9, wherein the system information distribution request is sent on a Physical Random Access Channel (PRACH).

30. The User Equipment of claim 29, wherein the SI distribution request is a specific random access (RA) preamble and/or access slot.

11. The User Equipment of claim 10, wherein the SI distribution request is a specific Random Access (RA) preamble and/or access slot.

31. The User Equipment of claim 28, wherein the SI distribution request is implemented to request a subset of SI messages.

12. The User Equipment of claim 9, wherein the SI distribution request is implemented to request a subset of SI messages.

32. A base station, comprising: a transceiver coupled to processing circuitry, the transceiver configured to: 
transmit, to a User Equipment, and over a first physical channel, system information in a Master Information Block (MIB) said MIB comprising scheduling information for reception of a system information block (SIB) on a different, second physical channel; 
wherein the SIB on the second physical channel includes scheduling information indicating whether an additional system information block (SIB) is distributed on demand on the second physical channel or not; receive a system information (SI) distribution request from the User Equipment if an additional system information block (SIB) is distributed on demand on the second physical channel; 
and transmit the additional system information blocks (SIBS) on said second physical channel.

13. A base station, comprising: a transceiver coupled to processing circuitry, the transceiver configured to: 
transmit, to a User Equipment and over a first physical channel, system information in a Master Information Block (MIB) said MIB comprising scheduling information for reception of a system information block (SIB) on a different, second physical channel; 
wherein the SIB on the second physical channel includes scheduling information indicating that additional system information blocks (SIBs) are distributed on demand on the second physical channel; receive a system information (SI) distribution request from the User Equipment; 
and transmit the additional system information blocks (SIBs) on the second physical channel.

33. The base station of claim 32, wherein the system information distribution request is sent on a Physical Random Access Channel (PRACH).

14. The base station of claim 13, wherein the system information distribution request is sent on a Physical Random Access Channel (PRACH).

34. The base station of claim 33, wherein the SI distribution request is a specific random access (RA) preamble and/or access slot.

15. The base station of claim 14, wherein the SI distribution request is a specific Random Access (RA) preamble and/or access slot.

35. The base station of claim 32, wherein the SI distribution request is implemented to request a subset of SI messages.

16. The base station of claim 13, wherein the SI distribution request is implemented to request a subset of SI messages.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463